Citation Nr: 1015839	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  98-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of removal of 
a mass (schwannoma) of the pelvic area, to include as due to 
ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1955.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for a schwannoma of the pelvic area.  This 
matter was remanded in August 2000, September 2003, and May 
2007.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he developed a tumor in his pelvis, 
diagnosed as a schwannoma, which he believes is cancerous, 
and related to his exposure to radiation during Operation 
Castle.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. § 
1112c (West 2002); 38 C.F.R. § 3.309(d).  Secondly, 38 C.F.R. 
§ 3.311(b) includes a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  38 C.F.R. § 3.311(b) 
further states that, if the veteran has one of the radiogenic 
diseases, a dose estimate should be obtained and the case 
will be referred to the VA Under Secretary for Benefits for 
review as to whether sound scientific medical evidence 
supports the conclusion that it is at least as likely as not 
that the veteran's disease resulted from radiation exposure 
during service.

Third, direct service connection can be established for a 
disorder claimed to be a result of exposure to ionizing 
radiation by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994).

Pursuant to 38 C.F.R. § 3.311, the RO requested a radiation 
dose estimate from the Defense Threat Reduction Agency 
(DTRA).  The RO provided information regarding the Veteran, 
including his assigned units during service.  In response, 
the DTRA wrote in April 2000 that historical records 
confirmed that the Veteran was a participant of Operation 
Castle, during which he was exposed to ionizing radiation as 
a result of nuclear weapon testing.  The Veteran was found to 
have sustained a neutron dose of 0, and a gamma dose of 5.1, 
with an external upper bound of 10.0 rem.  He was found to 
have an internal committed dose to the pelvis of less than .1 
rem.

The RO subsequently requested an opinion from the VA 
Compensation and Pension service, which in turn referred the 
request to the Under Secretary for Health.  In September 
2000, Susan Mather, M.D., M.P.H., the Chief Public Health and 
Environmental Hazards Officer, gave an opinion, based in part 
on the above referenced dose estimate, regarding the 
likelihood that the Veteran's schwannoma was due to radiation 
exposure in service.  The opinion weighed against the claim, 
in part, due to the estimated level of exposure.

The National Research Council (NRC) published a report on May 
8, 2003, that found the methods used by the DTRA to calculate 
reconstructed dose estimates required under 38 C.F.R. §3.311, 
while generally valid for estimating average dose exposure, 
used methodology to calculate upper-bound doses for both 
external and inhaled exposures which often underestimated 
exposure and was highly uncertain.  As a result, as the 
Veteran claims exposure to radiation from atmospheric weapons 
testing, it was necessary to obtain from the DTRA a revised 
dose estimate.  See Veterans Benefits Administration Fast 
Letters 03-31, 04-20.

In May 2007, this matter was remanded to obtain a revised 
dose estimate from the DTRA.  If the revised dose estimate 
was higher than the one previously provided, then the case 
was to be referred to the Under Secretary for Benefits to 
obtain an opinion as to whether the Veteran's schwannoma 
resulted from exposure to ionizing radiation during service, 
taking into consideration the factors listed under 38 C.F.R. 
§ 3.331(e).  

In December 2009, the DTRA provided a revised dose estimate 
finding that the Veteran could have received during his 
participation in Operation Castle not more than an external 
gamma dose of 18 rem; external neutron dose of 0.5 rem; 
internal committed dose to the nervous system (alpha) of 0.1 
rem; and, internal committed dose to the nervous system (beta 
plus gamma) 0.1 rem.  Such dose estimate provides potentially 
higher results than the April 2000 dose estimate results; 
however, an opinion was not requested from the Under 
Secretary for Benefits.  A Remand confers on the Veteran the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  In light of the AMC's/RO's failure 
to further develop the claim as instructed, another remand is 
necessary.  The Board also notes subsequent to receipt of the 
December 2009 DTRA dose estimate, a supplemental statement of 
the case (SSOC) was not issued.  See 38 C.F.R. §§ 19.31, 
19.37, 20.1304(c).  Accordingly, the Board will remand this 
case again for an opinion from the Under Secretary for 
Benefits, and subsequent issuance of a SSOC.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  This matter should be referred to the 
Under Secretary for Benefits to obtain an 
opinion as to whether sound scientific and 
medical evidence supports the conclusion that 
it is at least as likely as not, or that there 
is no reasonable possibility, that the 
Veteran's schwannoma resulted from exposure to 
ionizing radiation during active service, 
taking into consideration the factors listed 
under 38 C.F.R. § 3.331(e).  If required, the 
Under Secretary for Benefits should consider 
whether an opinion from an outside consultant 
is necessary to address this claim, per 38 
C.F.R. § 3.311(d).

2.  The Veteran and his representative should 
be informed of the findings/determination of 
the Under Secretary for Benefits and, in this 
regard, they should be provided copies of any 
reports, medical opinions, and determinations 
made in connection with this referral.

3.  Following completion of the above, the RO 
should, in accord with 38 C.F.R. § 
3.311(b)(1)(iii) and (f), readjudicate the 
issue on appeal and in connection therewith, 
discuss all evidence received since the 
January 2007 SSOC.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a SSOC.  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


